Title: From George Washington to the United States Senate and House of Representatives, 2 January 1792
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate, and of the House of Representatives
United States [Philadelphia] January 2nd 1792.

I lay before you an official statement of the expenditures, to

the end of the year 1791, from the sum of ten thousand dollars granted to defray the contingent expences of Government, by an Act passed on the 26th of March 1790.

Go: Washington

